DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5-23 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,115,532. Although the claims at issue are not identical, they are not patentably distinct from each other as seen by a representative sample of comparative analysis below:


Instant app: 17/460664
US Pat. 11,115,532
Claim 5. (New) A method of implementing a visualization session, comprising: starting an initial communication session between a customer and an agent, the customer using an application client to implement the initial communication session with the agent; instructing the customer, by the agent, to start a visualization session at a visualization system, the visualization system not being used to implement the initial communication session; starting the visualization session at the visualization system by the application client; and authenticating by the agent to the visualization system to join the visualization session; wherein the customer is not known at the visualization system prior to implementing the step of starting the visualization session by the application client at the visualization system.
1. A method of implementing a visualization session, comprising: receiving, by an agent, a contact event from a customer using an application client; instructing the customer, by the agent, to start a visualization session at a visualization system; starting the visualization session at the visualization system by the customer; and authenticating by the agent to the visualization system to join the visualization session; wherein the customer is not known at the visualization system prior to implementing the step of starting the visualization session at the visualization system; determining that the application client in use by the customer is a hybrid application client, in which a first portion of a user interface of the application client is natively drawn using system calls to an operating system and a second portion of the user interface is output via a browser; using screen share technology, by the customer, to capture and transmit the first portion of the user interface on a visualization session; and using co-browse technology, by the customer, to capture and transmit the second portion of the user interface on the visualization session wherein the agent does not know the type of visualization technology to be used with the customer prior to instructing the customer to start the visualization session.

Therefore, it would have been obvious to the ordinary artisan before the effective filing date to broaden the claim to enjoy greater coverage and protection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 5-9 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al (US 2016/0021336) in view of Mendez et al (US 2015/0149557, or O’Connor et al (US 2016/0381091) or Jiang (2016/0044163) or Konig et al (US 2015/0256677).
Claim 5, Abbott teaches a method of implementing a visualization session, comprising: 
starting an initial communication session between a customer and an agent, the customer using an application client to implement the initial communication session with the agent; (Abbott: a voice call between Ashton and Joan, Fig. 9 and [0070]  via a VOIP communication, [0038, 0039]; where selection of the telephone icon 319 causes the mobile device 305 to attempt to establish a voice call using the telephone number with the contact “Martin Abbott” via a telephone service (or application) operating on the mobile device, [0040] );
instructing the customer, by the agent, to start a visualization session at a visualization system, the visualization system not being used to implement the initial communication session; (Abbott, during a voice call between a pair of users, one of the callers may desire to start a video call with the second device user, [0044]… by selecting/transitioning the grayed-out video calling icon such as 320 from FIG. 3 to a BOLD icon, [0043].  Here examiner maps the video system 320 to the current visualization system and it has nothing to do with the initial call… as 320 is completely grayed out…. Until it (320) is selected and transitioned to BOLD icon);
starting the visualization session at the visualization system by the application client; (Abbott: to start a video call, [0044]); and 
authenticating by the agent to the visualization system to join the visualization session; (Abbott: The HSS 114, 514 may perform authentication and authorization of users, [0028]);
Abbott does not detail “wherein the customer is not known at the visualization system prior to implementing the step of starting the visualization session by the application client at the visualization system”.  
Since the current Specs, par. [0074]  details “the visualization system 110 does not need to know the identity of the customer 115 when it receives instructions to start a session (arrow 700). Hence, a connection scenario such as the scenario described in connection with FIG. 7 will be referred to herein as an "anonymous session", because at this point the customer 115 need not be previously known to the visualization system 110”.
(i)	Mendez teaches via Fig. 12, one of the visitors 1202 is anonymous and thus is not previously known to the visualization.

(ii)	O’Connor teaches, in a contact center environment (fig. 1A), when a new contact arrives into a contact center, a most suitable agent to provide services is selected by the contact center, [0009]. Here clearly the new contact is new or not known to the visualization system till presented;
(iii)	Jiang teaches Identity authentication of a new user (via fig. 5) prior to accessing a Rich-content system 1004 (Fig. 6).
(iv)	Konig teaches a conversation assistance system before the call (i.e., during a “pre-call” period) verifying the customer authentication, [0100-0101].
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teachings of Mendez, O’Connor, Jian or Konig into the teaching of Abbott for the purpose of explicitly describing that the caller is required to be authenticate prior to carrying out a visual presentation and at the same time all communicants are comfortable with sharing information with greater safety and security.
Claim 6. (New) The method of claim 5, wherein the agent is an intelligent natural language virtual assistant.  O’Connor, [0033].
Claim 7. (New) The method of claim 5, wherein the visualization session is not implemented using WebRTC.  (Konig using Genesys.RTM, or Android.RTM. operating system, the Android "share intent", [0118])
Claim 8. (New) The method of claim 5, wherein the initial communication session is a telephone call on the public switched telephone network.  (Abbott: VOIP call, [0039).
Claim 9. (New) The method of claim 5, wherein the initial communication session is a Voice over Internet Protocol (VoIP) call.  (Abbott: VOIP call, [0039).

Claim 13. (New) The method of claim 5, wherein the application client includes a screensharing client.  (Abbott: Fig. 6).
Claim 14. (New) The method of claim 5, wherein the application client includes a presence client.  (Abbott: [0041, 0047, 0049]).
Claim 15. (New) The method of claim 5, wherein the application client includes a VolP client.  (Abbott: 0038, 0039]).
Claim 16. (New) The method of claim 5, wherein the application client includes a video client configured to receive video from the agent.  (Abbott: Fig. 6 video sharing implies a capability to transmit/receive video).
Claim 17. (New) The method of claim 5, wherein the application client comprises co- browse script configured to forward a DOM of a browser to the agent.  (O’Connor, [0058]; Konig, [0118]; Konig further teaches HTML, [0092, 0128].  Please note, DOM is a programming API for HTML; Mendez: the current Document Object Model (DOM) represented by a hierarchy of HTML elements as well as (b) state information, [0010]).
Claim 18. (New) The method of claim 5, further comprising starting a sub-session by the agent to show agent information back to the customer.  (Please see claims 6 and 13 for sharing video between parties).
	Claim 19. (New) The method of claim 18, wherein the agent information is video.  (Abbott: Multimedia content, [0082] or Fig. 6 sharing video).
Claim 20. (New) The method of claim 18, wherein the visualization session is used to exchange messages associated with establishing the sub-session.  (Konig, text-based communication (e.g., text chat, instant messaging, text messaging, or email, [0006]).
Claim 21. The method of claim 1, further comprising assigning a visualization identification value to the visualization session, but not using the visualization identification value as part of a security model for the visualization session. (Mendez: a co-browsing session to create state associated with the identifying value, [0192, while a phone number or other identification information to identify a visitor, [0194] or visitor ID or token for security check, [0202]).

Claim 22. (New) The method of claim 5, wherein the application client has a native layer built to run on a mobile device, and an embedded browser configured to implement a user interface of the application.  (Konig, fig. 1, each device 10 has its own native application embedded, [0073]).
Claim 23. (New) The method of claim 5, wherein the step of starting the visualization session at the visualization system by the application client comprises: determining by the application client whether a user interface of the application client is natively drawn using system calls or implemented using an embedded browser; (Konig, fig. 1, each device 10 has its own native application embedded, [0073]) using screen share technology, by the application client, to capture and transmit a view of the user interface on the visualization session when the user interface is natively drawn (Abbott: Fig. 6 where users share images); and using co-browse technology, by the application client, to capture and transmit a view of the user interface on the visualization session when the user interface is implemented using the embedded browser. (Konig, fig. 1, each device 10 has its own native application embedded, [0073] and co-browse a communication session, [0118].  Mendez dedicates an entire document on co-browsing for information sharing, see the Title.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott view of Mendez, O’Connor or Jiang  or Konig and further in view of Kadosh et al (US 2017/0070607).
Claims 10-12. (New) The method of claim 9, further comprising assigning a temporary telephone number or a telephone number extension to the customer in connection with the VolP call; further comprising posting the temporary telephone number or the telephone number extension, by the application client, to a presence system;  wherein the initial communication session includes an identification of the temporary telephone number or the telephone number extension.  
O’Connor: utilizing Intelligence Server, [0037] using VOIP, [0056] (Pease note, Jiang in [0076]; Konig in [0078]; also teaches the use of VOIP).  None including Abbott teaches the use of a temporary telephone number or a telephone number extension. 
Kadosh teaches the feature in Fig. 2, 205-207, [0020, 0046].
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teachings of Kadosh into the teaching of Abbott for the purpose of assigning a temporary number for a specific task for authorized user and tracking/monitoring interaction between field agent and client/customer.
				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/           Primary Examiner, Art Unit 2651